DETAILED ACTION
	Applicant’s reply filed December 13, 2021 has been fully considered.  Claims 1, 6-8, 13, 14, and 20 are amended, claims 21-23 are new, and claims 1-14 and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paranthaman et al. (US Pub. No. 2016/0208073).
Paranthaman et al. teaches a composite composition comprising a polymer and metal oxide nanoparticles such as ZnMn2O4 ([0008], [0027], and [0031]).  While Paranthaman et al. does disclose exposing the composite to gamma radiation ([0021]), prior to the exposure to radiation, the composite reads on the composition as claimed.  Paranthaman et al. does not teach 
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that the particulate acts as an antioxidant and the composition has the claimed loss in elongation under the claimed conditions.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro et al. (US Pat. No. 5,419,943).
Meguro et al. teaches a composition comprising a polymer binder and a particulate Fe-Ni-Zn alloy (abstract; 9:35-55; and 10:18-50).  Meguro et al. does not teach the composite exposed to an energy to form radicals or binding sites on the polymer.  Meguro et al. does not teach that the composite is a component of a storage device or a component of a persona 
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely that the particulate acts as an antioxidant and the composition has the claimed loss in elongation under the claimed conditions.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim(s) 8-10, 13-14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro et al. (US Pat. No. 5,419,943).
Regarding Claims 8-10 and 13-14:  Meguro et al. teaches a composition comprising a polymer binder and a particulate Fe-Ni-Zn alloy (abstract; 9:35-55; and 10:18-50).  Meguro et al. does not teach the alloy containing oxygen.  Meguro et al. does not teach that the composite is a component of a storage device or a component of a persona protective device.  However, the material of Meguro et al. is capable of being utilized in each of said devices, therefore, it reads on a component of each device.

Regarding Claim 22:  Meguro et al. teaches the polymer as crosslinked (6:10-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 4-5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman et al. (US Pub. No. 2016/0208073).
Regarding Claims 4-5:  Paranthaman et al. teaches the composition of claim 1 as set forth above.  Paranthaman et al. teaches that the polymer may be a polymer such as PVC (thermoplastic) with a Tg (glass transition temperature) of 30-300 °C ([0023]-[0025]).
Paranthaman et al. does not teach a specific embodiment with PVC and ZnMn2O4.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the ZnMn2O4 of Paranthaman et al. in PVC and would have been motivated to do so because Paranthaman et al. discloses that PVC is a suitable polymer for the invention.
Paranthaman et al. does not teach with sufficient specificity the claimed Tg range.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 20:  Paranthaman et al. teaches that the polymer may be crosslinked polyethylene (XLPE) ([0025]).  Paranthaman et al. does not teach a specific embodiment with XLPE and ZnMn2O4.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the ZnMn2O4 of Paranthaman et al. in XLPE and would have been motivated to do so because Paranthaman et al. discloses that XLPE is a suitable polymer for the invention.
Regarding Claim 21:  Paranthaman et al. teaches that the composition can be in the form of a sheet ([0032]).
	Paranthaman et al. does not teach the claimed thickness of the sheet.  However, changes in size are prima facie obvious in the absence of a performance difference (MPEP 2144.04).  

Claims 11-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US Pat. No. 5,419,943).
Regarding Claims 11-12:  Meguro et al. teaches the composition of claim 8 as set forth above.  Meguro et al. teaches the polymer may be a thermoplastic having a stoftening temperature (Tg) of 150 °C or less (10:18-30).
Meguro et al. does not teach a specific embodiment with a thermoplastic resin and Fe-Ni-Zn alloy.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include the Fe-Ni-Zn alloy of Meguro et al. in a thermoplastic resin and would have been motivated to do so because Meguro et al. discloses that a thermoplastic resin is a suitable polymer for the invention.
Meguro et al. does not teach with sufficient specificity the claimed Tg range.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 23: Meguro et al. teaches the material as a layer (sheet) with a thickness of less than 11 µm (1:5-15 and 5:30-40).  
Meguro et al. does not teach with sufficient specificity the claimed range of about 5-30 mils.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is directed to a radiological barrier and not solely a composition.  Applicant argues that the composition of Paranthaman et al. is not a radiological barrier until it is exposed to gamma radiation.  However, the material of Paranthaman et al. before exposure to gamma radiation comprises each of the claimed components of instant claim 1.  Therefore, it would be expected to implicitly have the ability to function as a radiological barrier.
In response to Applicant's argument that Meguro et al. does not describe the material as a radiological barrier, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 24, 2022